19-08246-rdd         Doc 274       Filed 03/03/20 Entered 03/03/20 16:55:55                     Main Document
                                                Pg 1 of 5



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                                         )
    In re:                                                               )     Chapter 11
                                                                         )
    WINDSTREAM HOLDINGS, INC., et al.,1                                  )     Case No. 19-22312 (RDD)
                                                                         )
                            Debtors.                                     )     (Jointly Administered)
                                                                         )
                                                                         )
    WINDSTREAM HOLDINGS, INC., et al.,                                   )
                                                                         )
                            Plaintiffs,                                  )     Adv. Pro. No. 19-08246
                                                                         )
    v.                                                                   )
                                                                         )
    CHARTER COMMUNICATIONS, INC. and                                     )
    CHARTER COMMUNICATIONS OPERATING, LLC,                               )
                                                                         )
                            Defendants.                                  )
                                                                         )

               ORDER GRANTING IN PART AND DENYING IN PART DEBTORS’
               MOTION FOR PARTIAL SUMMARY JUDGMENT OF LIABILITY

             Upon consideration of the Debtors’ Motion for Summary Judgment of Liability on All

Counts, dated November 15, 2019 [Adv. Dkt. No. 122] (the “Motion”),2 the memorandums of law

in support thereof, and the responses and objections filed in response thereto and all other related

pleadings; and the Court having jurisdiction to consider the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157(a)-(b), 28 U.S.C. §§ 1334(b) and the Amended Standing Order of

Reference from the United States District Court for the Southern District of New York, dated


1
  The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of debtor entities in these Chapter 11 cases, for which joint administration has been granted, a complete list
of the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these Chapter 11
cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
2
 Each capitalized term used in this Order shall unless otherwise defined herein have the same meaning ascribed to
such term in the Motion.
19-08246-rdd     Doc 274      Filed 03/03/20 Entered 03/03/20 16:55:55            Main Document
                                           Pg 2 of 5



January 31, 2012; and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and consideration of the Motion and the relief requested therein being a core proceeding

pursuant to 28 U.S.C. § 157(b); and this Court having found that due and sufficient notice of the

Motion and the relief requested therein has been provided in accordance with the Bankruptcy Rules

and this Court’s Final Order Establishing Certain Notice, Case Management and Administrative

Procedures [Bankr. Dkt. No. 392]; and it appearing that no other or further notice need be provided;

and upon the record of, and for the reasons stated by the Court in its bench ruling at, the hearing

held by the Court on the Motion on December 18, 2019 (the “Hearing”), it is HEREBY ORDERED

THAT:

1.      The Motion is GRANTED IN PART and DENIED IN PART, as follows:

        a.     The Motion is GRANTED with respect to liability on Counts I-IV for violation of

        the Lanham Act and related state deceptive trade practices laws for the reasons described

        in pages 136-149 of the Revised Transcript for the Hearing [Adv. Dkt. No. 237].

               i. There are no genuine disputes of material fact and, as a matter of law, the

                   Defendants’ advertising is literally false, intentionally misleading, and

                   misleading; the Defendants’ literally false and misleading statements are

                   material; the Defendants’ literally false and misleading statements were placed

                   in interstate commerce; and the Debtors have been injured as a direct and

                   proximate result of Defendants’ literally false and misleading advertising.

               ii. There are no genuine disputes of material fact and, as a matter of law, the

                   Defendants intentionally set out to deceive the public by intentionally designing

                   the false mailer to look like it was sent by the Debtors at a time when the

                   Debtors would be notifying their customers of these Chapter 11 cases, and then




                                                 2
19-08246-rdd      Doc 274     Filed 03/03/20 Entered 03/03/20 16:55:55            Main Document
                                           Pg 3 of 5



                   by falsely communicating in the mailer that the Debtors’ service was at

                   imminent risk of being terminated.

            iii. No other genuine disputes of material fact remain for trial with respect to

                   liability on Counts I-IV, and the Debtors are entitled to judgment as a matter of

                   law of liability on Counts I-IV.

      b.       The Motion is GRANTED with respect to liability on Count V for breach of

      contract for the reasons described in pages 149-151 of the Revised Transcript for the

      Hearing [Adv. Dkt. No. 237].

               i. There are no genuine disputes of material fact and, as a matter of law, a Value

                   Added Reseller (“VAR”) agreement existed between the Defendants and the

                   Debtors; the Debtors adequately performed under the VAR agreement; and the

                   Defendants breached the VAR agreement by disconnecting service to the

                   Debtors’ customers without providing the required prior notice.

               ii. No other genuine disputes of material fact remain for trial with respect to

                   liability on Count V and the Debtors are entitled to judgment as a matter of law

                   of liability on Count V.

      c.       The Motion is GRANTED IN PART and DENIED IN PART with respect to liability

      on Count VI for violation of the Bankruptcy Code’s automatic stay provision for the

      reasons described in pages 151-152 of the Revised Transcript for the Hearing [Adv. Dkt.

      No. 237].

               i. There are no genuine disputes of material fact and, as a matter of law, the

                   Defendants violated 11 U.S.C. § 362(a) in two ways: (A) through the

                   Defendants’ breach of the VAR agreement, by terminating service to the




                                                 3
19-08246-rdd     Doc 274      Filed 03/03/20 Entered 03/03/20 16:55:55             Main Document
                                           Pg 4 of 5



                   Debtors’ customers without the required prior notice, in an effort to enforce a

                   prepetition debt and/or to control property of the estate; and (B) through the

                   Defendants’ literally false and misleading advertising in an effort to control

                   property of the Debtors’ estate, namely, the Debtors’ customers or contracts

                   with those customers.

               ii. The Court finds that genuine disputes of material fact remain for trial on the

                   remaining elements of this cause of action.

       d.      The Motion is GRANTED IN PART and DENIED IN PART with respect to liability

       on Count VII for equitable subordination for the reasons described in pages 152-154 of the

       Revised Transcript for the Hearing [Adv. Dkt. No. 237].

                i. There are no genuine disputes of material fact and, as a matter of law, Defendant

                   Charter Communications Operating, LLC (“Operating”) has filed proofs of

                   claim against numerous Debtors in these Chapter 11 cases; Defendant

                   Operating engaged in inequitable conduct tantamount to fraud and

                   misrepresentation through its literally false and misleading advertising, with an

                   intent to deceive, in violation of the Lanham Act and related state deceptive

                   trade practices laws that are the subject of Counts I-IV; and the Debtors against

                   whom Defendant Operating filed proofs of claim were harmed by such

                   inequitable conduct.

               ii. The Court finds that genuine disputes of material fact remain for trial on the

                   remaining elements of this cause of action.

2.     Given that the Court is granting only partial summary judgment of liability on less than all

claims in this adversary proceeding, this Order is not a final order or proposed findings of fact and




                                                 4
19-08246-rdd      Doc 274      Filed 03/03/20 Entered 03/03/20 16:55:55           Main Document
                                            Pg 5 of 5



conclusions of law for the reasons described in pages 130-131 and 154-156 of the Revised

Transcript for the Hearing [Adv. Dkt. No. 237].

3.       This Court retains jurisdiction with respect to all matters arising from or related to this

Order.


Dated: March 3, 2020                      /s/Robert D. Drain
       White Plains, NY                   THE HONORABLE ROBERT D. DRAIN
                                          UNITED STATES BANKRUPTCY COURT JUDGE




                                                  5
